Case 18-30264-sgj11 Doc 819 Filed 01/10/19               Entered 01/10/19 21:22:33           Page 1 of 21



Rakhee V. Patel – State Bar No. 00797213                 Jeff P. Prostok – State Bar No. 16352500
Phillip Lamberson – State Bar No. 00794134               J. Robert Forshey – State Bar No. 07264200
Joe Wielebinski – State Bar No. 21432400                 Suzanne K. Rosen – State Bar No. 00798518
WINSTEAD PC                                              Matthias Kleinsasser – State Bar No. 24071357
500 Winstead Building                                    FORSHEY & PROSTOK LLP
2728 N. Harwood Street                                   777 Main St., Suite 1290
Dallas, Texas 75201                                      Fort Worth, Texas 76102
Telephone: (214) 745-5400                                Telephone: (817) 877-8855
Facsimile: (214) 745-5390                                Facsimile: (817) 877-4151
rpatel@winstead.com                                      jprostok@forsheyprostok.com
plamberson@winstead.com                                  bforshey@forsheyprostok.com
jwielebinski@winstead.com                                srosen@forsheyprostok.com
                                                         mkleinsasser@forsheyprostok.com
SPECIAL COUNSEL FOR THE CHAPTER 11
TRUSTEE                                                  COUNSEL FOR THE CHAPTER 11 TRUSTEE



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


IN RE:                                               §              Case No. 18-30264-SGJ-11
                                                     §              Case No. 18-30265-SGJ-11
ACIS CAPITAL MANAGEMENT, L.P.,                       §
ACIS CAPITAL MANAGEMENT GP,                          §              (Jointly Administered Under Case
LLC,                                                 §              No. 18-30264-SGJ-11)
                                                     §
                DEBTORS.                             §              Chapter 11


   OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'S APPLICATION
    FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)

TO THE HONORABLE STACEY G.C. JERNIGAN, UNITED STATES BANKRUPTCY
COURT JUDGE:

        Robin Phelan, the Chapter 11 Trustee (the "Trustee") for Acis Capital Management, L.P.

("Acis LP") and Acis Capital Management GP, LLC ("Acis GP", with Acis LP, "Debtors" or

"Acis"), Debtors in the above-referenced bankruptcy cases (the "Bankruptcy Cases"), files this

objection (this "Objection") to Highland Capital Management, L.P.'s Application for

Administrative Expense Claim Pursuant to 11 U.S.C. § 503(b) [Docket No. 772] (the

"Application") and respectfully states as follows:



OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                             PAGE 1 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19                  Entered 01/10/19 21:22:33             Page 2 of 21




                                I.       SUMMARY OF OBJECTION 1

        1.       Aside from a fleeting reference to the Amended Counterclaims filed by the

Trustee, Highland Capital fails to substantively address any of the causes of action brought

against it in connection with its prepetition claims, which bear directly on whether the Court

should approve Highland Capital's Administrative Claim. Just as the Amended Counterclaims

refute Highland Capital's purported prepetition claims, the causes of action asserted against

Highland Capital in the Amended Counterclaims militate against allowance of its Administrative

Claim. Further, to the extent the Amended Counterclaims constitute compulsory counterclaims

to Highland Capital's Administrative Claim and must be determined through an adversary

proceeding, the Application should be converted to an adversary proceeding and consolidated

with the Amended Counterclaims. 2 The Trustee also objects to the allowance of Highland

Capital's Administrative Claim under section 502(d) of the Bankruptcy Code, which objection

may be lost if the Application is not heard concurrently with the Amended Counterclaims.

Accordingly, the Court should hear and determine Highland Capital's Application in conjunction

with the Adversary Proceeding.

        2.       Notwithstanding the fact that Highland Capital's Application should be converted

to an adversary and consolidated with the existing Adversary Proceeding, the Court should deny

the Application because Highland Capital fails to meet the standard under 11 U.S.C. § 503(b) for

allowance of its Administrative Claim. As expounded throughout the Amended Counterclaims,

rather than provide services that "enhanced the ability of the debtor's business to function" or that

contributed to "the successful reorganization of the debtor's estate," Highland Capital did the


1
  Any capitalized term not otherwise defined in this Summary of Objection shall have the meaning ascribed to such
term later in this Objection.
2
  The Trustee is filing a motion to convert the Application to an adversary proceeding and consolidate it with the
Trustee's existing Adversary Proceeding shortly after the filing of this Objection.

OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                                   PAGE 2 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19          Entered 01/10/19 21:22:33        Page 3 of 21




opposite: at every turn since the summer of 2016, Highland Capital orchestrated and carried out

its elaborate fraudulent scheme to strip Acis of its assets, attempted to undermine any

reorganization of Acis's business, and attempted to ensure that Acis's creditors received little to

nothing of value. The fact is that during these Bankruptcy Cases, Highland Capital did nothing to

benefit the estates. Indeed, considering Highland Capital's actions to steal or otherwise ruin

Acis's business, awarding Highland Capital with an administrative claim would represent a

subversion of the Bankruptcy Code's priority scheme.

       3.      Furthermore, even if Highland Capital were entitled to any amounts as an

administrative expense, the Trustee objects to payment of any allowed Administrative Claim

before the resolution of the Trustee's Amended Counterclaims because the Trustee possesses

rights of offset and recoupment against Highland Capital, which would be lost upon the payment

of any Administrative Claim to Highland Capital. Finally, to the extent any administrative claim

of Highland Capital is allowed and not entirely extinguished by Acis's rights of offset and

recoupment, such claim should be equitably subordinated pursuant to 11 U.S.C. § 510(c) based

on Highland Capital's inequitable conduct.

                                    II.      BACKGROUND

       4.      On January 30, 2018 (the "Petition Date"), Joshua N. Terry ("Terry"), as

petitioning creditor, filed involuntary petitions under section 303 of the Bankruptcy Code against

both Acis LP and Acis GP, thereby initiating the Bankruptcy Cases. See Docket No. 1.

       5.      On April 13, 2018, this Court entered its Findings of Fact and Conclusions of

Law in Support of Orders for Relief Issued After Trial on Involuntary Bankruptcy Petition

[Docket No. 118] (the "Opinion") and Order for Relief in an Involuntary Case [Docket No. 119]

("Order for Relief").



OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                      PAGE 3 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19          Entered 01/10/19 21:22:33        Page 4 of 21




       6.      On May 14, 2018, the Trustee was appointed chapter 11 trustee of the Debtors'

bankruptcy estates in the Bankruptcy Cases. See Docket No. 213.

       7.      On May 30, 2018, Highland Capital Management, L.P. ("Highland Capital") and

Highland CLO Funding, Ltd. ("Highland Funding") filed their Original Complaint and Request

for Preliminary Injunction of Highland CLO Funding, Ltd. and Highland Capital Management

Against Chapter 11 Trustee of Acis Capital Management, L.P. and Acis Capital Management

GP, LLC, in which they asserted various claims against the Trustee, including for breach of

contract, declaratory relief, and injunctive relief. See Adv. No. 18-03078, Docket No. 1.

       8.      On August 1, 2018, Highland Capital filed Proof of Claim No. 27 in the claims

register for Case No. 18-30264 (the "Highland Acis LP Claim"), as well as Proof of Claim No.

13 in the claims register for Case No. 18-30265 (the "Highland Acis GP Claim," together with

the Highland Acis LP Claim, the "Highland Claims"), both in the amount of $4,672,140.38, with

the basis of each claim listed as "Sub-Advisory Services and Shared Services."

       9.      On November 13, 2018, the Trustee filed his Defendant's Amended Answer,

Counterclaims (Including Claim Objections) and Third-Party Claims [Adv. No. 18-03078,

Docket No. 84] (the "Amended Counterclaims") in which the Trustee asserted numerous

counterclaims and third-party claims against Highland Capital and various of its affiliates

(collectively, the "Highlands") in connection with, inter alia, the Highlands' scheme to

fraudulently transfer Acis LP's assets to the Highlands and otherwise appropriate the business of

Acis LP. See Adv. No. 18-03078 (the "Adversary Proceeding"), Docket No. 84. Additionally,

with the Amended Counterclaims, the Trustee included his objections to the Highland Claims

pursuant to section 502(b)(1), (b)(4), and (d) of the Bankruptcy Code (the "Objections to

Claim"), and further asserted that, to the extend allowed, the Highland Claims should be



OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                      PAGE 4 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19                Entered 01/10/19 21:22:33            Page 5 of 21




equitably subordinated pursuant to section 510(c) of the Bankruptcy Code. The Trustee

incorporates herein by reference the Amended Counterclaims for all purposes. 3

          10.   On the morning of December 11, 2018 (as the second confirmation hearing was

beginning), Highland Capital filed its Application for approval of an administrative expense

claim pursuant to section 503(b)(1) of the Bankruptcy Code, in the amount of $3,554,224.29 (the

"Administrative Claim"), for purportedly providing postpetition services to the Debtors in

connection with the Sub-Advisory Agreement, Shared Services Agreement (together with the

Sub-Advisory Agreement, the "Sub Agreements"), as well as the Universal/BVK Agreement,

which Highland Capital contends were actual, necessary costs and expenses of preserving the

estate.

                                          III.    OBJECTION

A.        Highland Capital's Administrative Claim is subject to disallowance for the same
          reasons set forth in the Amended Counterclaims, including pursuant to Section
          502(d), and the Application should be heard with the Adversary Proceeding.

          (1)   The resolution of the Amended Counterclaims may mandate the
                disallowance of Highland Capital's Administrative Claim.

          11.   In its Application, without directly citing the Amended Counterclaims or making

any reference whatsoever to the Objections to Claim contained therein, Highland Capital asserts

that the Trustee "apparently has furthered a theory that Highland overcharged the Debtors," but

must "provide evidence, not simply allegations, to rebut the prima facie case that Highland is

entitled to an administrative claim." Application ¶ 33. Highland Capital then rashly contends

that the Trustee "has provided no such evidence" and that "the Contracts speak for themselves

and are the best evidence of the validity of the claim asserted by Highland." Id. A simple review

of the Amended Counterclaims (as well as evidence presented in connection with the involuntary

3
 Any capitalized term not otherwise defined herein shall have the meaning ascribed to such term in the Amended
Counterclaims.

OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                               PAGE 5 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19              Entered 01/10/19 21:22:33         Page 6 of 21




hearings, confirmation hearings, and other hearings during these Bankruptcy Cases) belies its

position and demonstrates otherwise.

        12.     As is discussed below, Highland Capital must demonstrate that the services

provided conferred a direct and substantial benefit on the Debtors' estate. And before Highland

Capital can ask the Court to assess whether its services provided the required direct and

substantial benefit, it must first demonstrate that it had the right to even charge the Debtors the

amount set forth in the agreements. Here, the causes of action asserted against Highland Capital

in the Amended Counterclaims, which dispute the amounts charged by Highland Capital, directly

implicate the validity of, and support the disallowance of, the Administrative Claim (just as they

refute Highland Capital's purported prepetition claims). The Trustee therefore expressly

incorporates herein Counts 1, 5 – 8, and 27 – 31 of the Amended Counterclaims and specifically

raises such Counts as objections to the Administrative Claim asserted by Highland Capital in the

Application.

        13.     Such Counts may be broadly summarized as follows:

        a.      To the extent amounts charged postpetition by Highland Capital under the Sub
                Agreements are unauthorized, in violation of Section 3.10(a) of the LPA, such
                amounts are invalid. See Amended Counterclaims ¶¶ 81-84 (Count 1). 4

        b.      Modifications to the Sub Agreements, beginning in the summer of 2016,
                particularly with respect to the substantial increase in fees under the Sub
                Agreements, created obligations that were actually and constructively
                fraudulently incurred under section 548 of the Bankruptcy Code and sections
                24.005 and 24.006 of TUFTA. See id. ¶¶ 99-116 (Counts 5, 6, 7, and 8).

        c.      As part of the broader scheme to denude Acis, Highland Capital, in concert with
                the Highlands, Dondero, and Waterhouse, conspired to commit fraud, including
                the fraudulent transfers, and to breach fiduciary duties owed to Acis LP pursuant
                to the Sub Agreements; similarly, Highland Capital also aided and abetted a
                breach of fiduciary duties owed to Acis. See id. ¶¶ 201-222 (Counts 27, 28, and
                29).

4
 In July 2016, the LPA was purportedly amended to remove Terry as a member of the Founding Partner Group;
however, the effect of this amendment is questionable.

OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                           PAGE 6 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19                Entered 01/10/19 21:22:33           Page 7 of 21




        d.      After the involuntary petitions were filed, and continuing after the Trustee was
                appointed, Highland Capital tortiously interfered with the Universal/BVK
                Agreement by scheming to remove Acis LP as sub-advisor and attempting to
                appropriate Acis LP's rights under the Universal/BVK Agreement by transferring
                the agreement to Highland Capital. See id. ¶¶ 223-228 (Count 29a). 5

        e.      Highland Capital breached its obligations owed to Acis LP, pursuant to sections
                1(b) and 4(a) of the Sub-Advisory Agreement by, inter alia, grossly mismanaging
                the CLOs, in abrogation of its duties and disregard of the standard of care under
                the Sub-Advisory Agreement; Highland Capital also breached fiduciary duties
                owed to Acis LP under the Sub-Advisory Agreement, based on the principal-
                agent relationship between Highland Capital and Acis LP, by purposefully
                engaging in conduct, while sub-advisor to Acis LP, that was detrimental to Acis
                LP in order to enrich itself, including charging amounts in excess of appropriate
                market rates and in compensation limits of the LPA, as well as acting as the
                ringleader in the fraudulent scheme to denude Acis LP. See id. ¶¶ 229-239
                (Counts 30 and 31).

        14.     If the Trustee prevails against Highland Capital in the Adversary Proceeding, the

basis for allowance of the Administrative Claim would also be invalidated.                   Moreover, as

discussed below, based on the claims asserted against Highland Capital in the Adversary

Proceeding, the Trustee is entitled to recover millions of dollars in damages, all of which may be

offset against the Administrative Claim. The Administrative Claim cannot be allowed or paid

until the Trustee's claims against Highland Capital have been fully adjudicated and, therefore,

must be considered concurrently with the Trustee's claims in the Adversary Proceeding.

        (2)     Highland Capital's Administrative Claim is subject to disallowance under
                section 502(d), and its consideration should therefore be deferred.

        15.     In the Amended Counterclaims, the Trustee asserts claims against Highland

Capital for, e.g., (i) avoidance of actual and constructively fraudulent transfers and obligations

pursuant to sections 544 and 548 of the Bankruptcy Code, (ii) avoidance of preferential transfers

pursuant to section 547 of the Bankruptcy Code, (iii) turnover of property of the estate pursuant


5
  Both causes of action for aiding and abetting breach of fiduciary duties and tortious interference with
Universal/BVK Agreement are labeled as Count 29 in the Amended Counterclaims; the tortious interference claim
will therefore be referred to herein as Count 29a.

OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                               PAGE 7 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19                Entered 01/10/19 21:22:33            Page 8 of 21




to section 542 of the Bankruptcy Code, and (iv) liability for the foregoing under section 550 of

the Bankruptcy Code. 6        Because Highland Capital is alleged to have received fraudulent

transfers, its Administrative Claim is subject to disallowance under section 502(d) until the

property or its value has been returned to the Debtors. "Under section 502(d), 'the court shall

disallow any claim of any entity . . . that is a transferee of a transfer avoidable under section . . .

544 [or 548] of this title, unless such . . . transferee has paid the amount, or turned over any such

property.'" In re Consol. Capital Equities Corp., 143 B.R. 80, 84 (Bankr. N.D. Tex. 1992)

(quoting 11 U.S.C. § 502(d)) (emphasis in original).

        16.       Further, application of section 502(d) is not restricted to cases where a

fraudulent transfer has already been avoided, but rather applies to pending fraudulent transfer

claims as well. In other words, the statute does not require that the transfer actually be avoided,

only that it be "avoidable." Id. As a result, once a fraudulent transfer claim has been asserted, the

mandatory language of section 502(d) requires bankruptcy courts to consider the fraudulent

transfer issue as a component of the claims allowance process. U.S. Bank N.A. v. Verizon

Communs., Inc., 761 F.3d 409, 419 (5th Cir. 2014) (finding mandatory language of section

502(d) precluded the court from resolving claims where the trustee alleged the claimant was the

transferee of a fraudulent transfer).

        17.     Finally, although Highland Capital's Application involves an administrative

claim, nothing in section 502(d) limits its application to prepetition claims. MicroAge, Inc. v.

Viewsonic Corp. (In re MicroAge, Inc.), 291 B.R. 503, 508 (B.A.P. 9th Cir. 2002). Section

502(d) by its terms applies to "any claim" and the definition of a "claim" in section 101(5) is

sufficiently broad to include requests for payment of expenses of administration. Id. Because

6
 See Amended Counterclaims, ¶¶ 85-91 (Count 2), 99-102 (Count 5), 107-110 (Count 7), 117-120 (Count 9), 125-
128 (Count 11), 135-138 (Count 13), 143-146 (Count 15), 153-156 (Count 17), 161-164 (Count 19), 171-174 (Count
21), 179-182 (Count 23), 189-193 (Count 25), 194-200 (Count 26).

OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                               PAGE 8 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19            Entered 01/10/19 21:22:33     Page 9 of 21




the objective of section 502(d) is to encourage transferees to return avoidable transfers to the

estate, a number of courts have held that section 502(d) applies to administrative claims. See,

e.g., id. at 508-12; In re Georgia Steel, 38 B.R. 829, 839-40 (Bankr. M.D. Ga. 1984) (applying

section 502(d) and stating, "[t]he fact that [the] claim is for an administrative expense has no

bearing").

       18.     Here, the Trustee asserts Highland Capital is the recipient of certain preferential

payments and/or fraudulent transfers. The fact that the Trustee's avoidance claims have not yet

been adjudicated is irrelevant. Thus, the plain language of section 502(d) requires that its

Administrative Claim be disallowed in its entirety.

       19.     Although the Trustee asserts that Highland Capital's Administrative Claim is

subject to disallowance under section 502(d) as the recipient of fraudulent transfers, he

acknowledges that the courts are split on the issue of whether section 502(d) applies to

administrative expenses. Compare MicroAge, Inc., 291 B.R. at 508-512 (considering split of

authority and finding that "the better analysis is that § 502(d) may be raised in response to the

allowance of an administrative claim"), and Georgia Steel, 38 B.R. at 839-40 (finding the fact

that the claim "is for an administrative expense has no bearing" for purposes of section 502(d)),

with In re Plastech Engineered Prods., 394 B.R. 147, 164 (Bankr. E.D. Mich. 2008) (concluding

that "§ 502(d) does not apply to the allowance and payment of administrative expenses under

§ 503(b)"). Although not binding on this Court, the Trustee further notes that one bankruptcy

court in this district has found that section 502(d) does not apply to administrative claims. Rand

Energy Co. v. Del Mar Drilling Co. (In re Rand Energy Co.), 256 B.R. 712, 719 (Bankr. N.D.

Tex. 2000) (Felsenthal, J.).




OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                     PAGE 9 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19          Entered 01/10/19 21:22:33       Page 10 of 21




        20.    Should the Court agree with the line of cases holding that section 502(d) applies

 to claims for administrative expenses, it is clear that section 502(d) can only be raised by the

 Trustee to defeat the allowance of Highland Capital's Administrative Claim, and cannot be raised

 after the fact to avoid payment of an allowed claim. MicroAge, 291 B.R. at 513. Thus, to avoid

 the potential loss of the Trustee's section 502(d) objection, the Court should defer its

 consideration of the Application and decide it concurrently with the resolution of the Trustee's

 avoidance claims in the Adversary Proceeding.

        (3)    The indemnity provisions relied on by Highland Capital are invalid and, in
               any event, do not apply to Highland Capital's intentional torts.

        21.    In the Application, Highland Capital also asserts defenses against the causes of

 action brought in the Amended Counterclaims pursuant to its purported indemnity rights against

 the Debtors under section 6.03 of the Shared Services Agreement and section 4(c) of the Sub-

 Advisory Agreement. Application ¶ 34. Any contention by Highland Capital that it is immune

 from liability arising from the causes of action brought against it in the Amended Counterclaims,

 or herein, due to the indemnity provisions of the Sub Agreements lacks merit.          First, the

 indemnity provisions cited by Highland Capital were included only in the last iteration of the

 Sub Agreements, in March 2017. Thus, even if valid and applicable (which they are not), such

 provisions do not cover actions of Highland Capital prior to March 2017. Second, to the extent

 that the indemnity provisions in the Sub Agreements were included in an attempt to shield

 Highland Capital from liability in connection with its fraudulent scheme to denude Acis (and

 were added for no consideration), such provisions were themselves fraudulently incurred and

 should be avoided pursuant to section 548 of the Bankruptcy Code and sections 24.005 and




 OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
 FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                   PAGE 10 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19                   Entered 01/10/19 21:22:33             Page 11 of 21




 24.006 of TUFTA. 7 Further, the protection Highland Capital seeks is outside the scope of the

 indemnity provisions, which indemnify Highland Capital in connection with its actions taken as

 sub-advisor under the Sub Agreements—not in connection with torts and other wrongful conduct

 intentionally committed against Acis as part of Highland Capital's calculated scheme to denude

 the estate. Finally, it is against public policy for indemnity provisions in contract to shield a party

 from intentional tortious conduct. See, e.g., Hamblin v. Lamont, 433 S.W.3d 51, 55 (Tex. App.—

 San Antonio 2013, pet. denied); In re Oil Spill by the Oil Rig, 841 F. Supp. 2d 988, 1001-02

 (E.D. La. 2012). Accordingly, such provisions are inapplicable as a defense to the causes of

 action asserted against Highland Capital in the Amended Counterclaims or herein.

 B.      Highland Capital cannot satisfy its burden of proving its services directly and
         substantially benefitted the Debtors' estate.

         1.       Administrative priority status is narrowly construed and only awarded upon
                  a showing of a direct and substantial benefit on the estate.

         22.      Under section 503(b)(1) of the Bankruptcy Code, an administrative expense claim

 shall be allowed for "the actual, necessary costs and expenses of preserving the estate." 11

 U.S.C. § 503(b)(1)(A). The ultimate burden of proof is on Highland Capital to establish it is

 entitled to an administrative priority claim pursuant to 11 U.S.C. § 503(b). See In re

 Transamerican Natural Gas Corp., 978 F.2d 1409, 1416 (5th Cir. 1992). Further, because

 section 503 administrative claims are priority claims, which are entitled to special treatment,

 section 503 must be narrowly construed. See In re Templeton, 154 B.R. 930, 934 (Bankr. W.D.

 Tex. 2009); see also In re Federated Dep't Stores, Inc., 270 F.3d 994, 1000 (6th Cir. 2001)

 ("Claims for administrative expenses under § 503(b) are strictly construed because priority

 claims reduce the funds available for creditors and other claimants.").

 7
   Notably, all versions prior to the last iteration of the Sub-Advisory Agreement (before March 2017) contained no
 indemnity provision; also, it is telling that the indemnity provisions were added to the Sub-Advisory Agreement and
 significantly amended in the Shared Services Agreement only after arbitration had been ordered in state court.

 OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
 FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                                   PAGE 11 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19          Entered 01/10/19 21:22:33       Page 12 of 21




        23.     At a minimum, Highland Capital must establish that "(1) the claim arises from a

 transaction with the [debtor]; and (2) the goods or services supplied enhanced the ability of the

 [debtor's] business to function." See Total Minatome Corp. v. Jack/Wade Drilling, Inc. (In re

 Jack/Wade Drilling, Inc.), 258 F.3d 385, 387 (5th Cir. 2001) (citing Transamerican, 978 F.2d at

 1416); see also ASARCO, Inc. v. Elliott Mgmt. (In re ASARCO, LLC), 650 F.3d 593, 601 (5th

 Cir. 2011) ("Claim under this section 'generally stem from voluntary transactions with third

 parties who lend goods or services necessary to the successful reorganization of the debtor's

 estate.'") (quoting Jack/Wade Drilling, 258 F.3d at 387).

        24.     Moreover, the benefit is measured from the point of view of the bankruptcy

 estate, not that of the applicant. In re Premium Well Drilling, Inc., 2012 Bankr. LEXIS 1554, at

 *9 (Bankr. W.D. Tex. Apr. 10, 2012). "The focus on allowance of administrative claims which

 enjoy priority over other creditors is to prevent unjust enrichment of the estate. It is not to

 compensate the creditor . . . for his or her loss." In re Am. Plumbing & Mech., Inc., 323 B.R.

 442, 462 (Bankr. W.D. Tex. 2005) (emphasis in original).

        2.      Highland Capital cannot demonstrate it conferred a direct and substantial
                benefit on the Debtors' estate.

        25.     As set forth in detail in the Amended Counterclaims, and incorporated herein, as

 it had done prior to these Bankruptcy Cases, following entry of the Orders for Relief, Highland

 Capital continued perpetrating its scheme to steal, and otherwise attempted to damage, Acis's

 business—in order to minimize value for creditors and ensure that Acis could not successfully

 reorganize—and to line its own pockets. Aside from Highland Capital's actions in sending

 notices of optional redemption to liquidate the CLOs (without Court approval and arguably in

 violation of the automatic stay), following entry of the Orders for Relief, Highland Capital also

 actively mismanaged the Acis CLOs to undermine the business of the Debtors, as evidenced by,


 OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
 FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                   PAGE 12 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19                Entered 01/10/19 21:22:33            Page 13 of 21




 inter alia, the vast disparity between the trades made in Acis CLOs 3, 4 5, and 6, as opposed to

 CLO 7, in 2018, as testified to by Terry at the second confirmation hearing. See Dec. 12, 2018

 Hr'g Tr. (AM) at pp. 19-35.

         26.     Additionally, while mismanaging Acis CLOs 3, 4 5, and 6, Highland Capital

 sought to carry out its plan "to transfer the BVK investment management agreement from Acis

 LP to another Highland-affiliated manager." 8 As detailed in the Amended Counterclaims,

 Highland Capital's attempt to steal BVK's business from Acis began from nearly day one of these

 Bankruptcy Cases and continued even after Highland Capital was terminated as sub-advisor on

 August 1, 2018—when Highland Capital no longer had any legitimate reason to communicate

 with Universal or BVK.

         27.     Highland Capital's actions during the pendency of these Bankruptcy Cases

 demonstrate that Highland Capital did not service the Acis CLOs in a way that "enhanced the

 ability of the [debtor's] business to function."          Transamerican, 978 F.2d at 1416. Indeed,

 Highland Capital acted to destroy the Debtors' business—therefore, Highland Capital's request

 for allowance of its Administrative Claim must be denied.

         28.     In its Application, Highland Capital essentially asserts that it provided services to

 the Debtors on a postpetition basis pursuant to various prepetition agreements and, therefore, the

 expenses are entitled to administrative priority. In order to qualify as an administrative expense,

 however, Highland Capital must show that its claim arose postpetition "as a result of actions by

 the trustee that benefitted the estate." Id. Further, although the terms of the Debtors' prepetition

 contracts may be probative of the reasonable value of postpetition services, they are not

 dispositive. In re Am. Plumbing & Mech., Inc., 323 B.R. at 462. Indeed, "all that the estate is

 8
   See Amended Counterclaims, Ex. K (email chain from early February 2018 between Mike Warner (Acis's
 counsel), Isaac Leventon (Highland Capital's in-house counsel), Timothy Cournoyer (Highland Capital's in-house
 counsel) and Thomas Surgent (Highland Capital's Chief Compliance Officer)).

 OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
 FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                              PAGE 13 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19            Entered 01/10/19 21:22:33        Page 14 of 21




 required to pay is the reasonable value of those services which were rendered." Id. (emphasis in

 original) (citing NLRB v. Bildisco & Bildisco, 465 U.S. 513, 531, 104 S. Ct. 1188, 79 L. Ed. 2d

 482 (1984). Consequently, the provisions of the prepetition contracts do not automatically and

 dispositively translate into an allowed administrative claim.         Highland Capital must still

 demonstrate a quantifiable benefit to the estate.

        29.     Highland Capital's presentation of evidence that its costs were incurred

 postpetition fails to satisfy its burden of proving entitlement to administrative priority.

 Specifically, aside from producing the Sub-Agreements, the Universal/BVK Agreement, and a

 chart reflecting the monies it contends are owed to it as an administrative expense, Highland

 Capital has failed to show that (i) such costs were necessary for the preservation of the Debtors'

 estate, and (ii) the Debtors received any benefit, let alone a direct and substantial benefit, as a

 result of such services and expenses.

        3.      The amount charged by Highland Capital was inflated and unnecessary.

        30.     Further, even if Highland Capital could show that, rather than undermining Acis's

 business, it provided postpetition services that enhanced the ability of Acis to function, to the

 extent the rates Highland Capital charged Acis were inflated or above market, the amounts

 charged to Acis under the Sub Agreements did not benefit the estates or its creditors, and such

 inflated amounts were therefore not necessary. See NL Indus., Inc. v. GHR Energy Corp., 940

 F.2d 957, 966 (5th Cir. 1991) ("Courts have construed the words 'actual' and 'necessary'

 narrowly: the debt must benefit the estate and its creditors."). Indeed, at the July 6, 2018 hearing,

 regarding approval of the break-up fee and replacement of Highland Capital as sub-servicer with

 Oaktree, J.P. Sevilla, assistant general counsel for Highland Capital, testified that Highland




 OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
 FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                       PAGE 14 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19                   Entered 01/10/19 21:22:33             Page 15 of 21




 Capital would reduce its rates charged to Acis LP for sub-servicing from 35 basis points to 17.5

 basis points, in order to match competing offers:

         Q    Okay. Would Highland be willing to reduce its fee
         during the pendency of the bankruptcy, maybe without its
         rights to assert the validity of the contract, but would
         Highland otherwise be willing to assert -- to reduce its
         fees during the pendency of the bankruptcy?

         A    I think at the very least Highland would match
         Saratoga or whatever the 17.5 bps offer is. Again,
         reserving all rights, but in order to stay in the deal
         and to establish Highland's commitment to this deal, we
         would do it for 17-1/2 basis points, no question.

 July 6, 2018 Hr'g Tr. at pp. 243-44. Moreover, the effective rate for such services charged by

 Brigade and Cortland also approaches 17.5 basis points. 9 See Amended Counterclaims ¶ 49.

 Accordingly, notwithstanding the objections otherwise raised herein, and assuming the services

 provided to Acis LP enhanced, rather than undermined, the ability of Acis's business to function,

 such amounts should be reduced to reflect a rate of at most 17.5 basis points.

         4.       The Trustee disputes Highland Capital's calculations.

         31.      The Trustee further objects to Highland Capital's calculation of the amount of the

 Administrative Claim. Subject to the objections raised herein, in the Amended Disclosure

 Statement Pursuant to Section 1125 of the United States Bankruptcy Code with Respect to the

 Second Amended Joint Plan for Acis Capital Management, L.P. and Acis Capital Management

 GP, LLC [Docket No. 621] (the "Disclosure Statement"), the Trustee estimates that under the

 terms of the Sub Agreements, Highland Capital's alleged Administrative Claim would be

 approximately $2,612,574.00, rather than $3,007.678.41. The Application fails to explain or

 substantiate this discrepancy. The Administrative Claim also includes $543,545.88 for expenses.


 9
  Pursuant to the Third Amended Joint Plan, Brigade agreed to provide sub-advisory and shared services to the Acis
 CLOs for 15 basis points (and decreasing after one year). See Docket No. 661 at pp. 28, 136; see also Dec. 11, 2018
 (PM) Hr'g Tr. at p. 89 & Dec. 12, 2018 (AM) Hr'g Tr. at p. 62.

 OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
 FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                                   PAGE 15 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19                      Entered 01/10/19 21:22:33               Page 16 of 21




 Highland Capital fails to provide evidence that these alleged expenses were incurred or payable

 under the Sub Agreements. See In re Packard Props., Ltd., 118 B.R. 61, 63 (Bankr. N.D. Tex.

 1990) ("Since this claim is a request for payment of administrative expenses, the [creditor]

 carries the burden of proof throughout the entire proceeding."). Therefore, in addition to the

 objections herein, the Trustee also objects to Highland Capital's calculation of its purported

 Administrative Claim.

 C.       Highland Capital is not entitled to payment of any allowed Administrative Claim
          because Acis's right of offset and recoupment may reduce or eliminate its
          Administrative Claim.

          32.      Even if the Court were to determine that Highland Capital is entitled to an

 allowed Administrative Claim, it should not be entitled to immediate payment because the

 Debtor has rights of offest and recoupment that may be applied under section 558 of the

 Bankruptcy Code to reduce or eliminate any allowed Administrative Claim. 10 As indicated

 above, the Trustee asserts in the Adversary Proceeding that Highland Capital charged Acis

 excessive and unreasonable fees for its services. In this regard, the Trustee has asserted a

 number of claims against Highland Capital for the overcharges, including for recovery of

 overcharges resulting from ultra vires actions, turnover of unauthorized payments, money had

 and received, conversion, fraudulent transfer, civil conspiracy, breach of contract, and breach of

 fiduciary duty. The Trustee asserts in the Adversary Proceeding that the estate suffered many

 millions of dollars in damages which should be offset against any valid administrative claim

 awarded to Highland Capital.




 10
   The Trustee's Third Amended Join Plan, if confirmed, provides for the payment of allowed administrative claims
 on (i) the later of the effective date or the tenth business day after the administrative expense is allowed, or (ii) as
 otherwise agreed in writing between the Reorganized Debtor, or as otherwise ordered by the Bankruptcy Court. See
 Docket No. 660 at p. 11, § 3.01(b).

 OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
 FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                                       PAGE 16 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19           Entered 01/10/19 21:22:33       Page 17 of 21




        33.     Indeed, the Trustee's claims against Highland Capital may offset, or eliminate

 altogether, any right of recovery Highland Capital may have against the Debtors' estate on

 account of any Administrative Claim. At a minimum, it would be grossly unfair to allow

 Highland Capital to obtain immediate allowance and payment on account of its administrative

 claim before the Trustee has had an opportunity to litigate its claims against Highland Capital.

 The Court has discretion regarding the timing of the payment of an administrative expense. In re

 Utex Commc'ns Corp., 457 B.R. 549, 569 (Bankr. W.D. Tex. 2011). Here, awarding Highland

 Capital immediate payment on account of any allowed Administrative Claim would prejudice the

 Debtors' estate and creditors by potentially depriving Acis of its right of offset and recoupment,

 which may significantly reduce or completely eliminate Highland Capital's Administrative

 Claim. As a result, if the Court were to award Highland Capital an allowed Administrative

 Claim, such order should provide that Highland Capital is not entitled to payment of any allowed

 Administrative Claim until the Trustee's claims against Highland Capital have been determined.

 See, e.g., Southern Polymer, Inc. v TI Acquisition, LLC (In re TI Acquisition, LLC), 410 B.R.

 742, 751 (Bankr. N.D. Ga. 2009) (finding "sound policy" dictates deferring payment on

 administrative claims until debtor's claims and rights of offset have been determined).

 D.     To the extent allowed, Highland Capital's Administrative Claim should be equitably
        subordinated under 11 U.S.C. § 510(c).

        34.     Section 510(c) of the Bankruptcy Code expressly authorizes subordination of the

 allowed claim of one creditor to the allowed claims of other creditors "under principles of

 equitable subordination." In Mobile Steel, the Fifth Circuit articulated what has become the most

 commonly accepted standard for equitable subordination of a claim. See Benjamin v. Diamond

 (In re Mobile Steel Co.), 563 F.2d 692, 699-702 (5th Cir. 1977). Under the Mobile Steel

 standard, a claim can be subordinated if the claimant engaged in some type of inequitable


 OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
 FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                     PAGE 17 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19             Entered 01/10/19 21:22:33       Page 18 of 21




 conduct that resulted in injury to creditors (or conferred an unfair advantage on the claimant) and

 if equitable subordination of the claim is consistent with the provisions of the Bankruptcy Code.

 Id. at 699-700.

        35.        In addition to applying equitable subordination to prepetition claims, courts have

 equitably subordinated administrative claims when the claimant acted in ways to harm the estate.

 See, e.g., Principal Mut. Life Ins. Co. v. Langhorne (In re 848 Brickell Ltd.), 243 B.R.142, 149

 (S.D. Fla. 1998) (holding that while "pursuit of one's legal rights may not be grounds for

 equitable subordination, the lower court's findings that [the claimant's] protracted and abusive

 litigation tactics harmed the estate by causing it to incur about $400,000 in fees" justified

 equitable subordination of its administrative claim).

        36.        During the time it completely controlled Acis, Highland Capital engaged in

 inequitable conduct related to Acis, while conferring numerous unfair advantages to itself, which

 resulted in injury to Acis's creditors (as well as the CLO investors). As outlined in detail in the

 Amended Counterclaims, Highland Capital increased amounts due to Highland Capital under the

 Sub-Advisory Agreement, including charging amounts far in excess of appropriate market rates.

 This resulted in a grossly inflated prepetition claim for Highland Capital and significant

 overpayments to Highland Capital for whatever services and value it did provide to Acis under

 the Sub Agreements. Likewise, these excessive rates charged by Highland Capital have resulted

 in its grossly inflated Administrative Claim.

        37.        As also detailed in the Amended Counterclaims, Highland Capital was the

 ringleader for, and ultimate beneficiary of, the series of fraudulent schemes executed in the fall

 of 2017 that terminated or transferred away Acis LP's valuable rights in the ALF PMA, the ALF

 Shares, the Note, the 2017-7 Equity and the 2017-7 Agreements. This was done with the



 OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
 FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                      PAGE 18 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19                     Entered 01/10/19 21:22:33              Page 19 of 21




 specific intent to make Acis "judgment proof," as Acis's own counsel later boasted, 11 and in

 order to ensure that Terry would never receive payment on his judgment, as Dondero

 threatened. 12 These transfers, while extremely damaging to Acis LP and its creditors, also

 furthered Highland Capital's plan to take over Acis LP's lucrative portfolio management business

 and keep it under the control of Highland Capital and Dondero.                         Additionally, during the

 Bankruptcy Cases, Highland Capital attempted to transfer and appropriate Acis LP's profitable

 Universal/BVK Agreement.

           38.     Finally, the Trustee notes that he has incurred substantial administrative fees in

 responding to the protracted and abusive litigation tactics of Highland Capital during these

 Bankruptcy Cases, including arguing for (and against) injunctive relief to prevent the liquidation

 of the CLOs and litigating the numerous appeals initiated by Highland Capital against the

 Trustee. Such litigation tactics by Highland Capital have thwarted the reorganization of the

 Debtors, damaged the estate, and harmed its creditors. Accordingly, the Court should equitably

 subordinate Highland Capital's Administrative Claim. See Principal Mut. Life Ins. Co., 243 B.R.

 at 149.

           39.     For the reasons above, to the extent the Highland Capital's Administrative Claim

 is allowed in any amount, it should be subordinated below all other allowed claims in these

 Bankruptcy Cases.

 E.        Reservation of Rights

           40.     The Trustee herby reserves all rights to supplement or amend this Objection at

 any time prior to the hearing on Highland Capital's Application.

 11
    See Plaintiff's Motion for Expedited Discovery, Ex. 1 (Declaration of Rogge Dunn) ¶ 4, Terry v. Acis Capital
 Mgmt., L.P., Cause No. DC-17-15244, 44th District Court of Dallas County, Texas ("On October 31, 2017, counsel
 for Acis, Jamie Welton, called me on the telephone. In that call, Mr. Welton stated that Acis is 'judgment proof.'").
 12
    See June 28, 2017 Dondero Dep. Tr. 262:2-8 (Ex. 101 from the involuntary trial) ("Nobody's going to let a dime
 go out of the firm that we don't have to pay ever to – to Josh, period. I mean, it's . . . I think it's personal[.]").

 OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
 FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                                     PAGE 19 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19         Entered 01/10/19 21:22:33       Page 20 of 21




                                           PRAYER

        WHEREFORE, the Trustee respectfully requests that the Court: (i) consolidate the

 hearing on the Application with the Adversary Proceedings; (ii) disallow Highland Capital's

 Administrative Claim or, to the extent allowed, equitably subordinate the Administrative Claim;

 and (iii) grant such other and further relief to the Trustee as is just and equitable under the

 circumstances.

 Dated: January 10, 2019.

                                                    WINSTEAD PC
                                                    500 Winstead Building
                                                    2728 N. Harwood Street
                                                    Dallas, Texas 75201
                                                    (214) 745-5400 (Phone)
                                                    (214) 745-5390 (Facsimile)

                                                    By: /s/ Joe Wielebinski
                                                    Rakhee V. Patel - State Bar No. 00797213
                                                    Phillip Lamberson - State Bar No. 00794134
                                                    Joe Wielebinski - State Bar No. 21432400
                                                    rpatel@winstead.com
                                                    plamberson@winstead.com
                                                    jwielebinski@winstead.com

                                                    SPECIAL COUNSEL FOR THE
                                                    CHAPTER 11 TRUSTEE

                                                    -and-

                                                    Jeff P. Prostok - State Bar No. 16352500
                                                    J. Robert Forshey - State Bar No. 07264200
                                                    Suzanne K. Rosen - State Bar No. 00798518
                                                    Matthias Kleinsasser - State Bar No. 24071357
                                                    FORSHEY & PROSTOK LLP
                                                    777 Main St., Suite 1290
                                                    Fort Worth, Texas 76102
                                                    Telephone: (817) 877-8855
                                                    Facsimile: (817) 877-4151
                                                    jprostok@forsheyprostok.com
                                                    bforshey@forsheyprostok.com
                                                    srosen@forsheyprostok.com


 OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
 FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                  PAGE 20 OF 21
Case 18-30264-sgj11 Doc 819 Filed 01/10/19            Entered 01/10/19 21:22:33        Page 21 of 21




                                                       mkleinsasser@forsheyprostok.com

                                                       COUNSEL FOR THE CHAPTER 11
                                                       TRUSTEE




                                  CERTIFICATE OF SERVICE

        I hereby certify that on January 10, 2019, notice of this document will be electronically
 mailed to the parties that are registered or otherwise entitled to receive electronic notices in this
 case pursuant to the Electronic Filing Procedures in this District.



                                                       /s/ Jason A. Enright
                                                       One of Counsel




 OBJECTION TO HIGHLAND CAPITAL MANAGEMENT, L.P.'s APPLICATION
 FOR ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)                       PAGE 21 OF 21
 4832-0277-3125v.6
